     Case: 1:17-md-02804-DAP Doc #: 1837 Filed: 07/15/19 1 of 1. PageID #: 57418



                                 UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT

                                           ________________

                                              No: 18-3839/18-3860
                                           ________________

                                                                      Filed: July 12, 2019

In re: NATIONAL PRESCRIPTION OPIATE LITIGATION

------------------------------
                                                                                1:17mc2804 - DAP
HD MEDIA COMPANY, LLC

               Intervenor - Appellant

v.

U.S. DEPARTMENT OF JUSTICE; DRUG ENFORCEMENT ADMINISTRATION

               Interested Parties - Appellees

and

DISTRIBUTOR DEFENDANTS; MANUFACTURING DEFENDANTS; CHAIN
PHARMACY DEFENDANTS

               Defendants - Appellees



                                                MANDATE

     Pursuant to the court's disposition that was filed 06/20/2019 the mandate for this case hereby

issues today. Vacated and Remanded



COSTS: None
